 

 

 

 

 

ASSET PURCHASE AGREEMENT



BETWEEN

WYNCO, LLC




AND


IOWA VETERINARY SUPPLY CO.





Dated as of March 3, 2004








 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT dated March 3, 2004, among Wynco, LLC, a limited
liability company organized under the laws of Delaware ("Seller" or "Wynco"),
Alpharma Inc., a corporation organized under the laws of the State of Delaware
("Alpharma") and Iowa Veterinary Supply Co. a corporation organized under the
laws of Iowa ("Buyer").



WHEREAS, Buyer desires to purchase from the Seller and the Seller desire to sell
to Buyer, substantially all of its business, assets and liabilities; and

WHEREAS, Alpharma is the indirect owner of the ownership interests of Seller and
is a party to this Agreement solely to provide the guaranty of performance of
the Seller as provided in paragraph 6.3 herein.



NOW THEREFORE, the Seller and Buyer agree as follows:



DEFINITIONS.



The following terms, as used herein, have the following meanings:



"Accounts Payable" means any account due to vendors for products received by or
services performed for Seller (including, without limitation Inter-Company Trade
Payables but excluding Inter-Company Funding Payables) as of the relevant
balance sheet date all as recorded on a basis consistent with the Statement of
Accounts.



"Accounts Receivable" means any account due from customers for Products shipped
by Seller to customers through the relevant balance sheet date all as recorded
on a basis consistent with the Statement of Accounts.



"Accrued Expenses" means all liabilities for accrued expenses incurred by Seller
through the relevant balance sheet date all as recorded on a basis consistent
with the Statement of Accounts.



"Active Employees" shall mean any employee who, on the Closing Date is actively
employed by Seller and providing services to Seller; provided that none of the
individuals listed on Schedule D-1 attached hereto shall be considered an Active
Employee regardless of whether such individuals are employed by Seller on the
Closing Date.



"Ancillary Agreements" means the Agency and Distributor Agreement and the
Logistics Services Agreement in the form attached hereto as Schedule D-2.



"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
provided however that A.L. Industrier AS shall not be an Affiliate of Seller for
the purposes of this Agreement.



"Business" means the assets and operations of Seller consisting of the
distribution of certain animal health products including products of Affiliates.



"Closing Statement of Working Capital" shall mean the statement of Accounts
Receivable, Inventory, Accounts Payable (except Inter-Company Funding Payables)
and Accrued Expenses of Seller as of the Closing Date prepared consistent with
the Statement of Accounts.



"Closing Date" or "Closing" means the date specified in this Agreement for the
consummation of the transaction contemplated hereby.



"Environmental Laws" means all applicable US federal, state or local laws, rules
and regulations relating to the protection or pollution of the environment.



"Excluded Assets" means cash and cash equivalents, the Non-Compete Agreements,
the Employee Withholding Amounts, all insurance policies of the Business which
relate to periods prior to the Closing and all assets listed on Schedule D-3.



"Excluded Liabilities" means, Inter-Company Funding Payables, any claims related
to environmental contamination created or existing prior to the Closing Date,
the Non-Compete Agreements and the employee liabilities of Seller as described
in Section 1.6 hereof.



"GAAP" means US generally accepted accounting principles.



"Inter-Company Funding Payables" means loans or cash advances to Seller from
Alpharma or one of its Affiliates made for general financing purposes as opposed
to payables related to transactional activity.



"Inter-Company Trade Payables" means all accounts payable to either Alpharma or
any of its Affiliates other than Inter-Company Funding Payables, including
without limitation, payables established or incurred in connection with the
purchase by Seller of Products, property leases or services which were purchased
from, or provided by, Alpharma or any of its Affiliates, absent manifest error,
at the amount set forth on the Statement of Working Capital or the Closing
Statement of Working Capital, as appropriate.



"Inventory" means all products, goods and supplies inventories held by Seller
for resale or use as of the relevant balance sheet date, net of reserves, all as
recorded on a basis consistent with the Statement of Accounts.



"Knowledge of Seller" means the actual knowledge of the senior management
responsible for the Business or the officials of Seller responsible for the sale
of assets of Seller.



"Material Adverse Change" means a development or occurrence that has a Material
Adverse Effect.



"Material Adverse Effect" means a material adverse effect on the business,
assets, properties or financial condition of the Business taken as a whole,
except for those material adverse effects relating to the animal health industry
as a whole or general economic conditions. For purposes of this agreement,
anything that has an adverse economic effect equal to $350,000 or more shall be
considered a Material Adverse Effect.



"Material Contracts" means any contract (or series of contracts with the same
third party) relating to the Business that involves aggregate liabilities,
obligations or benefits of $200,000 or more.



"Person(s)" means an individual, corporation, partnership, association, trust or
other entity.



"Prime" means the interest rate publicly announced from time to time as the rate
generally offered to its most creditworthy customers by Bank of America N.A.



"Sites" means the owned and leased locations from which Wynco operates the
Business which are listed on Schedule D-4.



"Statement of Accounts" means the unaudited balance sheet of Seller as of
December 31, 2003, and its statement of income and statement of cash flows for
the year then ended, together with the Notes thereto, attached hereto as
Schedule 3.4, prepared in accordance with GAAP.



"Statement of Working Capital" means a statement of the Accounts Receivable,
Inventory, Accounts Payable (except any Inter-Company Funding Payables) and
Accrued Expenses extracted without change or alteration from the balance sheet
contained in the Statement of Accounts, prepared in accordance with GAAP.



In addition, the following terms are defined in the Section of this Agreement
indicated below:



"Employee Witholding Amounts

Section 1.6

"Indemnitee

Section 6.1.3

"Indemnitor"

Section 6.1.3

"Non-Compete Agreements"

Section 1.4

"Objection Notice"

Section 1.3.3





1.   SALE AND TRANSFER OF BUSINESS AND ASSETS, ASSUMPTION OF LIABILITIES

AND PURCHASE PRICE.



1.1    Sale of Assets and Transfer and Liabilities. On the terms and subject to
the conditions of this Agreement, on the Closing Date (as hereinafter defined),
Seller shall sell, assign, convey, transfer and deliver to Buyer, and Buyer
shall purchase from the Seller all of Seller's assets, properties, and rights of
Seller relating to the Business, except the Excluded Assets. Seller's Affiliates
may remove the Excluded Assets from Wynco at any time. All such assets,
properties (including the Sites), rights, and business being acquired by Buyer
are collectively referred to herein as the "Purchased Assets". Buyer agrees to
assume all of the following liabilities (excluding short and long-term interest
bearing debt) existing on the date of the Closing under the following
obligations of Seller related to the Business and to continue to perform such
obligations after the Closing:

1.1.1   All existing contracts and agreements relating to the Business including
distributor, supplier, and customer agreements, provided that (i) any contract
or agreement which, by its terms requires the consent of other parties to the
contract for assignment by Seller if such parties have not consented to the
assignment on or before the Closing Date shall be subject to the provisions of
Section 1.5 hereof and (ii) Buyer shall not assume the Excluded Liabilities or
any other agreement between Seller or Seller's Affiliates and Gary Tollett, John
Harkey or any of their Affiliates except the agreement dated January 1, 2004 by
and between Wynco and BioSentry USA, LLC;

1.1.2   Subject to the provisions of Section 1.6 hereof, all obligations to
Active Employees including employment agreements and other liabilities related
to said employees related to the employment of Active Employees after the
Closing Date.

1.1.3   Accrued expenses, accounts payable (including without limitation Inter-
Company Trade Payables), and the other liabilities set forth or reflected on the
Statement of Accounts and any other liabilities incurred between the date of the
Statement of Accounts and the date of the Closing in the ordinary course of the
Business which by GAAP, consistently applied, would have been set forth or
disclosed in the Statement of Accounts if such liabilities had existed on the
date of the Statement of Accounts;

1.1.4   Any other liability or obligation of the Business the factual basis for
which is reflected or otherwise disclosed in this Agreement or the Schedules
attached hereto; and

1.1.5   All liabilities or obligations of every kind and description incurred,
or based upon occurrences, actions or inactions after the date of the Closing.

1.1.6   Buyer shall not assume any liability other than those listed in this
paragraph.



1.2    Purchase Price. Upon the terms and subject to the conditions set forth in
this Agreement, Buyer shall pay to Seller:

1.2.1   $17,000,000 by wire transfer in immediately available funds (the
"Purchase Price") at the Closing on the Closing Date, subject to adjustment as
set forth in Section 1.3 hereof. The parties agree to allocate the Purchase
Price among the Purchased Assets for all purposes (including financial
accounting and tax purposes) in accordance with the allocation schedule attached
hereto as Schedule 1.2.

1.2.2   $303,000 by wire transfer in immediately available funds upon transfer
of title to the stock in Agri Laboratories, Ltd. from Seller to Buyer. Buyer
shall execute all documents, certifications or instruments reasonably required
by Agri Laboratories, Ltd. to transfer the stock and shall keep Seller informed
of said process.



1.3    Purchase Price Adjustment. For the avoidance of doubt, the purpose of the
Purchase Price Adjustment is to adjust the initial Purchase Price for changes in
Seller's net working capital accounts between December 31, 2003 and the Closing
date, calculated using specified accounting policies consistently applied.

1.3.1   The Seller shall within 60 days after the Closing Date prepare a Closing
Statement of Working Capital shall be prepared on the same basis and using the
specified accounting policies and methodologies used in the preparation of the
Statement of Accounts and the Statement of Working Capital.

1.3.2   The Buyer, from and after the Closing Date, shall promptly supply all
such information and provide access to all such records and personnel as the
Seller and the Seller's accountants shall reasonably require for the purpose of
preparing and reviewing the Closing Statement of Working Capital. No individual
item, or series of related items shall be eligible for inclusion in the
Objection Notice unless the amount by which Buyer disagrees with the value set
forth on the Closing Statement of Working Capital is at least $25,000.

1.3.3   As soon as the Closing Statement of Working Capital shall have been
prepared, the Seller shall send a copy thereof to the Buyer. Unless the Buyer
shall within 60 days after receipt of the Closing Statement of Working Capital
give a notice (an "Objection Notice") to the Seller that it objects to the
Closing Statement of Working Capital (identifying in reasonable detail and with
supporting documentation the reason for any objection and the amount(s) or
item(s) in the Closing Statement of Working Capital which is/are in dispute),
the Buyer shall be deemed to have irrevocably approved and agreed to the Closing
Statement of Working Capital in the form of the draft provided by the Seller.

1.3.4   If the Buyer shall timely give an Objection Notice, then the Seller and
the Buyer shall use their reasonable endeavors to reach agreement upon
adjustments to the Closing Statement of Working Capital provided by Seller.

1.3.5   In the event that the Seller and the Buyer fail to reach agreement
within 30 days following delivery of a timely delivered Objection Notice, each
of the Seller or the Buyer shall be entitled to refer the matter(s) in dispute
to a mutually acceptable independent firm of accountants with no relationship to
Buyer or Seller. Such independent firm of accountants shall determine the
matter(s) remaining in dispute (and only those items remaining in dispute which
were properly set forth in a timely delivered Objection Notice) and their
decision shall be final and binding in the absence of manifest error in reaching
their determination. Seller and Buyer shall provide reasonable cooperation to
the independent firm of accountants. The costs of the independent firm of
accountants shall be borne by the Seller and the Buyer in inverse proportion to
the total dollar amount of the remaining items in dispute submitted to the
independent firm of accountants and the proportion thereof decided by the
independent firm of accountants in favor of the other party.

1.3.6   If the Buyer shall not have timely given an Objection Notice or, if such
notice is given and the Seller and the Buyer shall subsequently agree upon the
Closing Statement of Working Capital or the matters in dispute are referred to
an independent firm of accountants under this Section 1.3, the Closing Statement
of Working Capital as adjusted (where applicable) so as to be in accordance with
the agreement of the Seller and the Buyer or the determination of the
independent firm of accountants shall be the Closing Statement of Working
Capital for the purposes of this Agreement and shall be final and binding upon
the parties.

1.3.7   When the Closing Statement of Working Capital has become binding, the
Purchase Price shall forthwith (a) be increased by the amount by which the net
working capital according to the Closing Statement of Working Capital is an
amount greater than set forth on the Statement of Working Capital or, as the
case may be (b), be reduced by the amount by which the net working capital
according to the Closing Statement of Working Capital is an amount less than set
forth on the Statement of Working Capital. Any net increase or reduction in the
PurchasePrice shall be paid by the Buyer or the Seller (as appropriate) to the
other by wire transfer in immediately available funds within 5 days after the
Closing Statement of Working Capital has become binding.



1.4   Assignment of Right to Enforce Agreements Not to Compete. Seller shall
assign, or shall cause its Affiliates to assign, to Buyer, the right to enforce
all agreements executed by Gary Tollett, John Harkey, Leland Tollett, and any of
such individual's Affiliates, which contain an agreement not to compete with
Buyer or its Affiliates ("Non-Compete Agreements") provided that, if Buyer
desires to utilize such rights to enforce the Non-Compete Agreements, it may do
so, at Buyer's expense, in any appropriate court of competent jurisdiction upon
(i) giving Seller written notice of its intent to do so and (ii) agreeing in
writing to fully indemnify Seller and all of its Affiliates from and against any
losses, damages, costs and expenses which it may suffer as a result of such
action, including without limitation by means of a counterclaim. Seller shall
have the right to employ counsel to participate in the prosecution of any such
lawsuit and Buyer shall cooperate with Seller's counsel in such action.



1.5     Assignment of Contracts. Seller shall use reasonable commercial efforts
to obtain all third party consents required in connection with the assignment to
Buyer of the contracts and agreements included within the terms of Section 1.1
hereof. Should any third party refuse or otherwise fail to deliver a consent
necessary to assign a contract or agreement to Buyer, this Agreement shall not
constitute an assignment of such contract or agreement, but in lieu of such
assignment, Seller shall take all reasonable action to deliver to Buyer the
rights under such contract or agreement, including allowing Buyer to continue
the performance thereof in the name of Seller and Buyer, at its sole cost and
expense shall be fully responsible for the performance of such contract or
agreement in accordance with the terms of Section 1.1 hereof just as if Seller
shall have delivered the required third party consent to assignment.



1.6    Transfer of Employees. The employment of all Active Employees shall be
terminated by Seller on or before the Closing Date and Buyer shall hire such
employees as of the Closing Date, offering such employees wages and benefits
commensurate to those offered to Buyer's employees. Seller shall retain, and
timely pay to the applicable governmental authorities, all employer and employee
tax, workmen's compensation, unemployment compensation or other withholding or
contribution amounts based upon employee compensation which is related to
periods of employment prior to the Closing ("Employee Witholding Amounts").
Should Buyer employ any of the individuals listed on Schedule D-1 hereto within
6 months after the Closing, Buyer shall notify Seller and reimburse Seller for
any severance payments made to such individuals.



1.7    Ancillary Agreements. The parties agree that the Logistics Services
Agreement dated January 1, 2004 and the Agency and Distributor Agreement dated
January 1, 2004 by and between Seller, Alpharma and Alpharma Animal Health
Company shall be automatically terminated as of the Closing and shall be
replaced by the Ancillary Agreements. However, all financial transactions under
said January 1, 2004 Agreements which occurred prior to the Closing shall be
reflected, as appropriate, in the Closing Statement of Working Capital.



1.8    Financing. Buyer agrees to take all action reasonably necessary or
appropriate, including the payment of all fees and expenses, to obtain the
financing commitment required by Section 9.1.5 on or before the Closing Date
from the financing source that has issued the letter attached as Schedule 1.8
hereto. In connection therewith, Buyer shall execute all documents,
certifications or instruments reasonably required by the lending party and shall
keep Seller reasonably informed of said process.



2.     CLOSING



2.1    Closing. The Closing of the transaction contemplated by this Agreement
shall be held at the offices of Alpharma Inc. at One Executive Drive, Fort Lee,
New Jersey at 9:00 a.m. local time on March 12, 2004, or on such later date and
time as agreed upon by Buyer and Seller.



3.    REPRESENTATIONS AND WARRANTIES OF SELLERS

The Seller hereby represents and warrants to Buyer as follows:



3.1    Organization of Seller. Seller is a limited liability company duly
organized and validly existing under the laws of Delaware and has all corporate
power and authority to enter into and perform its obligations under this
Agreement and Seller has full corporate power and authority to conduct the
Business as such business is now being conducted.



3.2    Ability to Carry Out Agreement. Seller is not a party to, subject to, or
bound by any agreement or instrument or any statute, regulation, pending
litigation, judgment, order writ, injunction, or decree of any court or
governmental body which could at the date of the Closing prevent the performance
of any of its obligations under this Agreement or adversely affect the transfer
to Buyer of the Purchased Assets or Buyer's ability to cause Seller to engage in
the Business as it is presently conducted.



3.3    Authorization and Approval of Agreement. Seller has full corporate power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement has been approved by Seller's Board of Directors and requires no
further corporate action for valid authorization. This Agreement upon its
execution and delivery by Seller (assuming due authorization, execution, and
delivery by Buyer) will constitute the legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors rights generally.



3.4    Financial Statements. Attached hereto as Schedule 3.4 is the Statement of
Accounts. Except as disclosed therein, the Statement of Accounts has been
prepared in accordance with GAAP using the specified accounting policies and
methodologies disclosed therein and presents fairly in all material respects the
financial position of Seller at December 31, 2003, and the results of its
operations and its cash flows for the year then ended. Since December 31, 2003,
other than as reflected or disclosed in the Schedules hereto, the Business has
been operated only in the ordinary and normal course of business and there has
not been (a) any Material Adverse Change in the financial condition or in the
operations of the Business from that shown on the Statement of Accounts; (2) any
damage, destruction, or loss constituting a Material Adverse Effect; or (3) any
other event or condition of any character constituting a Material Adverse
Effect.



3.5    Title to Assets. Other than (i) liens for current taxes not yet due and
payable, and (ii) imperfections of title and encumbrances which are not
substantial in character, amount, or extent and which do not materially detract
from the value or materially interfere with the present use of the properties
subject thereto or affected thereby or otherwise materially impair the operation
of the Business, Seller has good and marketable title to or a marketable
leasehold estate in all of its assets, free and clear of all mortgages, liens,
or other encumbrances. Seller shall, at its expense, bring all abstracts of
title or other title documents up to date prior to the Closing Date.



3.6    Contracts and Commitments. Each Material Contract of Seller is listed on
Schedule 3.6 and is in full force and effect, constitutes the valid legal and
binding obligation of Seller and, to the Knowledge of Seller, is the valid,
legal and binding obligation of the other party(ies) thereto and Seller is not
in any default, nor is there any claim of default, under any Material Contracts.



3.7    No Breach of Statute or Contract. Neither the execution and delivery of
this Agreement nor compliance with the terms and provisions of this Agreement on
the part of Seller will breach any statute or regulation of any governmental
authority, domestic or foreign, or will at the Closing Date conflict with or
result in a breach of any of the terms, conditions, or provisions of any
agreement or instrument to which Seller is a party or by which it is or may be
bound, or constitute a default thereunder, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon, or
give to others any interest or rights in the Purchased Assets.



3.8    No Litigation or Adverse Events. Except as set forth on Schedule 3.8,
there is no claim, suit, action, or legal, administrative, arbitration, or other
proceeding or governmental investigation, or any change in the zoning or
building ordinances affecting the Business, pending or to the Knowledge of
Seller threatened, which could reasonably have a Material Adverse Effect.



3.9    Compliance with Law. Except as set forth on Schedule 3.9, Seller is not,
and on the Closing Date will not be, in violation of any law or regulation,
local, state or federal, pertaining to the operation or conduct of its business
which violation would be a Material Adverse Effect.



3.10   No Brokers or Finders. No individual, firm, corporation or other person
has, or as a result of any of the transactions contemplated hereby will have, as
a result of any commitment of Seller with respect to such individual firm,
corporation or other person any right, interest or valid claim against or upon
Buyer for any commission, fee or other compensation as a broker or finder or for
acting in any similar capacity.



4.    REPRESENTATIONS AND WARRANTIES OF BUYER



The Buyer hereby represents and warrants to the Seller as follows:



Corporate Organization.

Buyer is a corporation duly organized and validly existing under the laws of
Iowa and has all corporate power and authority to own its properties, carry on
its business as and where such business is now conducted and to enter into and
perform its obligations under this Agreement.





4.2    Authorization and Approval of Agreement. Buyer has full corporate power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Buyer has been duly authorized by Buyer's Board of Directors and requires no
further corporate action for valid authorization. The Agreement upon its
execution and delivery by Buyer (assuming due authorization, execution and
delivery by Seller) will constitute the legal, valid and binding obligation of
Buyer.



4.3    Ability to Carry Out Agreement. Buyer is not a party to, subject to or
bound by any agreement or instrument or any statute, regulation, judgment,
order, writ, injunction or decree of any court or governmental body which could
at the date of the Closing prevent the performance of its obligations under this
Agreement.



4.4    No Breach of Statute or Contract. Neither the execution and delivery of
this Agreement nor compliance with the terms and provisions of this Agreement by
the Buyer will breach any statute or regulation of any governmental authority,
domestic or foreign or will at the Closing Date conflict with or result in a
breach of any of the terms, conditions or provisions of any agreement or
instrument to which Buyer is a party or by which it is or may be bound or
constitute a default thereunder.



4.5    Brokers or Finders. No individual, firm, corporation or other person has,
or as a result of any of the transactions contemplated hereby will have, as a
result of any commitment of Buyer with respect to such individual, firm,
corporation or other person any right, interest, or valid claim against or upon
Seller for any commission, fee or other compensation as broker or finder or for
acting in any similar capacity.



5.    MUTUAL COVENANTS



Seller and Buyer covenants and agrees as follows:



5.1    Cooperation. Both parties hereto shall cooperate with each other, and
shall cause their officers, employees, agents, auditors and representatives to
cooperate with each other, after the Closing to ensure the orderly transition of
the Purchased Assets to Buyer and to minimize any disruption to the business of
Wynco that might result from the transactions contemplated hereby. After the
Closing, upon reasonable prior written notice, the parties shall furnish or
cause to be furnished to each other and their counsel, auditors and
representatives access, during normal business hours, to such information and
assistance relating to the business of Seller as is reasonably necessary for
financial reporting and accounting matters, the preparation and filing of any
tax returns, reports or forms or the defense of any tax claim or assessment.
Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this Section 5.1. Neither
party shall be required by this Section 5.1 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations.



5.2    Records. On the Closing Date, Seller shall deliver or cause to be
delivered to Buyer all original agreements, documents, books, records and files,
including records and files stored on computer disks or tapes or any other
storage medium, if any, in its possession relating to the business and
operations of Seller; provided that Seller shall retain all of its internal
accounting records and other records necessary to prepare tax returns for
periods on or prior to the Closing. Seller shall furnish Buyer with copies of
Seller's internal accounting records.



5.3    Further Assurances. From time to time, as and when requested by either
Buyer or Seller, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.



6. INDEMNIFICATION



6.1     Indemnification.

6.1.1   The Seller shall be liable to Buyer and shall defend, indemnify and hold
harmless Buyer against any and all loss, liability or expense (all collectively
referred to herein as "Claims") arising, directly or indirectly, out of: (i) the
breach of any representation or warranty contained in Article 3 of this
Agreement or in any document required hereby to be furnished to Buyer, (ii) the
non-fulfillment of any agreement, covenant or obligation of the Seller contained
in this Agreement, to the extent not waived in writing by Buyer, (iii) any
occurrences, actions or inactions related to the Business or to the Purchased
Assets that arose prior to the Closing Date unless such liabilities are listed
as a liability in the amount assumed by Buyer hereunder, which shall include but
not be limited to any claims based on environmental contamination or hazards
which were created or existed prior to the Closing Date, and (iv) any and all
actions, suits, proceedings, claims, demands, assessments, judgments, costs and
expenses (including legal expenses) incident to any of the foregoing.

6.1.2   Buyer shall be liable to the Seller and shall defend, indemnify and hold
harmless the Seller against any and all Claims arising, directly or indirectly,
out of (i) the breach of any representation or warranty by Buyer contained in
this Agreement or in any document required to be furnished to the Seller, (ii)
the non-fulfillment of any agreement, covenant or obligation of Buyer contained
in this Agreement, to the extent not waived in writing by the Seller and (iii)
any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses (including legal expenses) incident to any of the
foregoing.

6.1.3   Promptly upon receipt by either (i) Buyer or (ii) the Seller (the
"Indemnitee") of notice of a Claim by a third party in respect of which
Indemnitee proposes to demand indemnification from the other party to the
Agreement (the "Indemnitor"), Indemnitor shall be notified to that effect with
reasonable promptness and shall have the right to assume the entire control of
the defense, compromise or settlement thereof, including at Indemnitor's own
expense employment of counsel reasonably satisfactory to Indemnitee, and in
connection therewith Indemnitee shall cooperate fully to make available to
Indemnitor all pertinent information and witnesses under its control, make such
assignments and take such other steps as in the opinion of counsel for the
Indemnitor are necessary to enable the Indemnitor to conduct such defense. A
final determination of any such actions or claims will be binding and conclusive
upon the parties hereto as to the validity or invalidity, as the case may be, of
such actions or claims against Indemnitor hereunder. In the event Indemnitor
does not inform Indemnitee in writing that it intends to assume control of such
defense within 30 days after Indemnitee gives Indemnitor written notice thereof,
Indemnitee in its sole discretion may defend or make settlement of such action
or claims and such settlement or other final determination shall be binding upon
Indemnitor.



6.2    Cooperation. Buyer and the Seller shall cooperate with each other with
respect to resolving any claim or liability with respect to which one party is
obligated to indemnify the other party hereunder.



6.3    Guaranty.    Alpharma shall guarantee payment and performance of Seller's
obligations arising under 6.1.



7.    TAX MATTERS



7.1    The following provisions shall govern the allocation of responsibility
and liability for certain Wynco tax matters following the Closing Date:



7.1.1   Tax Returns to be filed after the Closing Date. By September 15, 2005,
the Seller shall prepare or cause to be prepared and file or cause to be filed
all tax returns for Wynco for all periods ending on or prior to the Closing Date
and Seller shall be responsible for all tax payments and shall receive all tax
refunds with respect thereto. In connection therewith, Seller shall retain all
sums collected with respect to sales tax due on sales of Products prior to the
Closing and timely remit such sums to the appropriate state or local taxing
authorities. Buyer shall be responsible for all tax payments and tax returns for
all periods ending after the Closing Date.



7.1.2   Tax Audit Adjustments. Any audit adjustment to transactional taxes
(including without limitation payroll taxes and sales taxes) or property or real
estate taxes which takes place after the Closing Date but relates to periods
ending on or prior to the Closing Date shall be for the account of Seller and
shall, as appropriate, be paid by Seller to Buyer or paid to Seller by Buyer, or
if spanning the Closing Date, prorated between Buyer and Seller based upon the
length of the appropriate taxing period before and after the Closing Date) and
paid by wire transfer in immediately available funds within five business days
after the final determination of such sum.

7.1.3    Cooperation on Tax Matters. Buyer and the Seller shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of tax returns pursuant to this Section and any audit, litigation or
other proceeding with respect to taxes. Seller shall be responsible for tax
audits for periods ending on or prior to the Closing Date. Buyer shall promptly
notify all appropriate state taxing agencies of the consummation of the
transaction contemplated hereby. Such cooperation shall include the retention
and the provision of records and information which are reasonably relevant to
any such audit, litigation or other proceeding and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Buyer and Seller further agree, upon request,
to execute or use their best efforts to obtain any certificate or other document
from any governmental authority or any other person as may be necessary to
mitigate, reduce or eliminate any tax that could be imposed (including, but not
limited to, Buyer delivering to Seller appropriate resale certificates with
respect to the Inventory transferred by the transaction contemplated hereby).

7.1.4   Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such taxes and fees incurred in connection with the sale
of assets pursuant to this Agreement, shall be paid by Buyer when due, and Buyer
will, at its own expense, file all necessary tax returns and other documentation
with respect to all such transfer, documentary, sales, use, stamp, registration
and other taxes and fees, and, if required by applicable law, Seller will join
in the execution of any such tax returns and other documentation. Buyer shall
also be responsible for any penalties and interest for Buyer's failure to file
such tax returns or pay such taxes when due. There shall be no right of
reimbursement from Seller as to taxes or similar changes of the Business to the
extent relating to periods after the Closing Date. The provisions of this
paragraph shall not affect the accrual or payment of property taxes,
assessments, or other similar taxes, all of which shall be prorated between
Buyer and Seller based upon the length of the appropriate taxing period before
and after the Closing Date.



8.    SURVIVAL OF REPRESENTATIONS ETC.



8.1.    Survival of Representations. The representations and warranties
contained in Sections 3 and 4 of this Agreement and in any certificate delivered
pursuant hereto shall survive for a period of nineteen (19) months after
Closing. Seller's and Buyer's total liability with respect to Claims relating to
the breach of Sections 3 and 4, respectively, shall be limited to the Purchase
Price.



8.2    Covenant Not to Compete. For a period of two (2) years following the
Closing Date, Seller agrees that neither Seller nor any of its Affiliates will
directly or indirectly own any interest in a legal entity which, as its primary
business, distributes animal health products competitive with the Products
within the geographical area in which Seller operates as of the Closing Date.
Nothing in this paragraph shall be construed as to prohibit Alpharma or its
Affiliates from selling products manufactured by, or for, Alpharma or any of its
Affiliates to end users, distributors or other entities through Alpharma or
Alpharma Affiliates sales personnel or sales representatives or to sell products
manufactured by third parties through the same sales channels as being utilized
from time to time for Alpharma manufactured products. In addition, the
provisions of this paragraph shall not be violated by the purchase of a
distribution business that would otherwise violate the terms of this paragraph,
if such business represents an insubstantial part of the acquisition of a
business which does not otherwise violate the prohibitions of this paragraph.



9.     CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS.



9.1    The obligations of Buyer to consummate the transactions to be entered
into at the Closing are subject to each of the following:



9.1.1   There have been no Material Adverse Changes to or in the operations,
business or financial position of Seller between the date of this Agreement and
the Closing that will not result in a Purchase Price Adjustment under Section
1.3.

9.1.2   The representations and warranties of the Seller made hereunder are, at
and as of the Closing, true in all material respects with the same effect as
though such representations and warranties had been made or given on and as of
the Closing, except for changes contemplated or permitted by or under this
Agreement.

9.1.3   All proceedings, corporate and other, to be taken in connection with the
transaction contemplated by this Agreement and all documents required in
connection therewith or incident thereto, shall be satisfactory in form and
substance to Buyer.

9.1.4   Buyer shall receive all the documents required to be received pursuant
to Section 10.1 hereof.

9.1.5   Buyer shall have received a binding commitment for financing equal to
the Purchase Price.

9.1.6   Buyer may, in its sole discretion, waive one or more of the conditions
precedent set forth in 9.1.1 through 9.1.5 above for the purpose of proceeding
with the Closing. Such waiver shall not have any effect on Seller's
responsibilities and liabilities under the representations and warranties and
agreements made hereunder.



9.2     Conditions Precedent to the Obligations of the Seller. The obligation of
the Seller to consummate the transactions to be entered into at the Closing is
subject to each of the following:



9.2.1   The representations and warranties of Buyer made hereunder are, at and
as of the Closing, true in all material respects with the same effect as though
such representations and warranties had been made or given on and as of the
Closing, except for changes contemplated or permitted by or under this
Agreement.

9.2.2   All proceedings, corporate and other, to be taken in connection with the
transaction contemplated by this Agreement and all documents required in
connection therewith or incident thereto, shall be satisfactory in form and
substance to the Seller's counsel.

9.2.3   Seller shall receive all of the documents required to be received
pursuant to Section 10.2 hereof.

9.2.4   Seller has received the Purchase Price in immediately available funds.

9.2.5   Seller may, in its sole discretion, waive one or more of the conditions
precedent set forth in 9.2.1 through 9.2.4 above for the purpose of proceeding
with the Closing. Such waiver shall not have any effect on Buyer's
responsibilities and liabilities under the representations and warranties and
agreements made hereunder.



9.3    Termination. Either of Buyer, on one hand, or Seller, on the other hand,
(each without liability to the other) by written notice to the other, at any
time on or prior to the Closing Date, may forthwith terminate this Agreement in
the event (i) any of the conditions precedent to the performance of the
obligations of the party giving such notice shall not be fulfilled as of the
date specified in Section 2.1 for the Closing and shall not have been waived by
such party or (ii) all of the parties hereto shall mutually agree in writing to
such termination. All parties shall have the right to specific performance if
this Agreement is not otherwise terminated.



10.    DOCUMENTS TO BE DELIVERED AT CLOSING.

10.1   At the Closing Seller shall deliver to Buyer the following documents:

10.1.1   Such instruments of assignment, transfer, conveyance or endorsement,
all in form reasonably satisfactory to the Buyer, as shall be reasonably
necessary to transfer to the Buyer full, complete and absolute right, title, and
interest in and to the Purchased Assets.

10.1.2   A certificate signed by a principal officer of the Seller that the
representations and warranties made by them are accurate in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date and that the Seller has performed and complied with all of the obligations
under this Agreement which are required to be performed or complied with by it
on or prior to the Closing Date.

10.1.3   A certified copy of the duly adopted resolutions of the Board of
Directors of the Seller authorizing the execution of this Agreement and the
consummation of the transactions contemplated hereby.

10.1.4   A written opinion of Seller's counsel dated as of the Closing,
addressed to Buyer, in the form of Schedule 10.1.4 attached hereto.

10.1.5   The Ancillary Agreements executed by Alpharma.



10.2    At the Closing Buyer shall deliver to Seller the following documents:

10.2.1   A certificate signed by a principal officer of the Buyer that the
representations and warranties made by the Buyer in this Agreement are
substantially accurate in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
or given on and as of the Closing Date and that the Buyer has performed and
complied with all of the obligations under this Agreement which are required to
be performed or complied with by it on or prior to the Closing Date.

10.2.2   A certified copy of the duly adopted resolutions of the Board of
Directors authorizing the execution of this Agreement and the consummation of
the transactions contemplated hereby.

10.2.3   The cash consideration payable at the Closing pursuant to Section 1.2
hereof.

10.2.4   The Ancillary Agreement executed by Buyer.



 

11.    MISCELLANEOUS



11.1   Assignment. Except as may be set forth herein to the contrary, this
Agreement and the rights and obligations hereunder shall not be assignable or
transferable by the parties without the prior written consent of the other
parties hereto. Any attempted assignment in violation of this Section 11.1 shall
be void.



11.2   Expenses. Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
or expenses.



11.3   Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by both
parties hereto.



11.4   Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
prepaid telex, cable or telecopy or sent, postage prepaid, by registered,
certified or express mail or reputable overnight courier service and shall be
deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three calendar days after mailing (one business day in the case of
express mail or overnight courier service), as follows:



If to Buyer,
Iowa Veterinary Supply Co.
ATTN: Thomas J. Kruse, President
P.O. Box 638
Iowa Falls, IA 50126


With a copy to:
Daniel L. Stockdale, Attorney at Law
P.O. Box 786
Iowa Falls, IA 50126


if to Seller,
Wynco, LLC
c/o Alpharma Inc., Animal Health
One Executive Drive
Ft. Lee, NJ 07024
Attention: President


With a copy to:
Vice President, Law
Alpharma Inc., Animal Health
One Executive Drive
Ft. Lee, NJ 07024


11.5   Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.



11.6   Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. Neither party shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein.



11.7   Severability. If any provision of this Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to any person
or circumstance shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
un-enforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

11.8   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of Delaware, without regard to the conflicts
of law principles of such State.



11.9   Jurisdiction. Any judicial proceeding brought against any of the parties
to this Agreement regarding any dispute arising out of this Agreement or any
other matter related hereto shall be brought in the Western District of
Arkansas, and, by execution of this Agreement, each of the parties to this
Agreement accepts for himself the sole and exclusive jurisdiction of the
aforesaid court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.



 

Wynco, LLC

By: /s/ Carol A. Wrenn

Name: Carol A. Wrenn


Title: Member, Management Committee




 

Iowa Veterinary Supply Co.

By: /s/ Thomas J. Kruse
Name:  Thomas J. Kruse
Title:  President

